DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
 
3.	Claims 21-24, 27 and 30-45 are pending and are under instant application.  

4.	Applicant’s submission of IDS field on 1/4/21 has been acknowledged.

5.	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 21-24, 27 and 30-45 are allowed.

Upon approval of the terminal disclaimer filed on 1/4/21, the rejections of record have been withdrawn. 

The following is an examiner’s statement of reasons for allowance: The most pertinent prior of of record (U.S. Pub.2010/0209452 and U.S. Pub. 2009/0155308) do not teach or disclose dehydrated liposome encapsulating antigen and use of PAM3CSKKKK and rehydration of the liposome in mineral oil to induce humoral immune response.  

The references listed in the IDS field on 1/4/21 do not disclose dehydrated liposome encapsulating antigen and use of PAM3CSKKKK and rehydration of the liposome in mineral oil to induce humoral immune response.

The prior art DOPC is does not form liposome structure as required by the claimed method and the prior art Pam3CYSKKKK is used in induction of adaptive immune response. 

.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.vThe examiner can normally be reached on Mon-Fri 8:30-5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 17, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644